     Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 1 of 29




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

THE DREAM DEFENDERS; THE
BLACK COLLECTIVE, INC., et al.

       Plaintiffs,

v.                                                  Case No.: 4:21-CV-191

RON DESANTIS, in his official capacity as
Governor of the State of Florida, et al.,

     Defendants.
______________________________________/

                     ATTORNEY GENERAL ASHLEY MOODY’S
                      ANSWER TO PLAINTIFFS’ COMPLAINT

       Intervener-Defendant, Attorney General Ashley Moody in her official

capacity as the Attorney General for the State of Florida, hereby files her answer

and affirmative defenses to the Plaintiffs’ Complaint filed May 11, 2021, as

follows:

                               INTRODUCTION

       1.     Admitted that Florida enacted the Combatting Public Disorder Act.

The remaining allegations are denied.

       2.     Attorney General Moody is without sufficient knowledge to admit or

deny Plaintiffs’ characterization of their fears.   This paragraph contains legal

conclusions that do not require a response. The remaining allegations are denied.


                                        1
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 2 of 29




      3.     The Act speaks for itself, the remaining allegations are denied.

      4.     The Act speaks for itself. The statements made by Governor DeSantis

speak for themselves and Plaintiffs’ characterization of those statements are

denied. The remainder of the allegation are denied.

      5.     Denied.

      6.     Denied.

                         JURISDICTION AND VENUE

      7.     This paragraph contains legal conclusions that do not require a

response.

      8.     This paragraph contains legal conclusions that do not require a

response.

      9.     Admit that venue is proper. Admit that Defendants Governor

DeSantis, Sheriff Williams, Sheriff McNeil and Sheriff Tony are sued in their

official capacity.     Attorney General Moody was previously dismissed. This

paragraph contains legal conclusions that do not require a response.

                                  THE PARTIES

      10.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      11.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.


                                         2
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 3 of 29




      12.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      13.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      14.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      15.    Attorney General Moody is without sufficient knowledge to admit or

deny the allegations in this paragraph.

      16.    Attorney General Moody is without sufficient knowledge as to admit

or deny the allegations in this paragraph.

      17.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      18.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      19.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      20.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      21.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.


                                             3
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 4 of 29




      22.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      23.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      24.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      25.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      26.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      27.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      28.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      29.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      30.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      31.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.


                                         4
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 5 of 29




      32.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      33.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      34.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      35.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      36.    Admitted the Governor DeSantis is Governor of the State of Florida

and is sued in his official capacity. The Florida Constitution speaks for itself and

any allegations contrary to the plain language, meaning, and context of the

referenced sections are denied. This paragraph contains legal conclusions that do

not require a response. Any remaining allegations are denied.

      37.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      38.    Admitted that Attorney General Moody is the Attorney General of the

State of Florida and that she was sued in her official capacity. Attorney General

Moody was dismissed from the lawsuit. (ECF 90). The Florida Constitution speaks

for itself and any allegations contrary to the plain language, meaning, and context

of the referenced sections are denied. Any remaining allegations are denied.


                                         5
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 6 of 29




      39.   The Florida Constitution speaks for itself and any allegations contrary

to the plain language, meaning, and context of the referenced sections are denied.

This paragraph contains legal conclusions that do not require a response.

      40.   Admitted that Sheriff McNeil is the Sheriff of Leon County and is

sued in his official capacity. The Florida statutes speak for themselves and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. This paragraph contains legal conclusions that do not require a

response.   Any remaining allegations are denied.

      41.   Admitted that Sheriff Williams is the Sheriff of Duval County and is

sued in his official capacity. The Florida statutes speak for themselves and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. This paragraph contains legal conclusions that do not require a

response.   Any remaining allegations are denied.

      42.   Admitted that Sheriff Tony is the Sheriff of Broward County and is

sued in his official capacity. The Florida statutes speak for themselves and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. This paragraph contains legal conclusions that do not require a

response.   Any remaining allegations are denied.




                                         6
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 7 of 29




      43.      Admit that Mr. Floyd was killed. Attorney General Moody is without

sufficient information to admit or deny the details provided that relate to this

incident.

      44.      Admit that Ms. Taylor was killed. Attorney General Moody is without

sufficient information to admit or deny the details provided that relate to this

incident.

      45.      Admit that there were protests after the death of Ms. Floyd and Ms.

Taylor, otherwise denied.

      46.      Attorney General Moody is without sufficient information to admit of

deny this allegation.

      47.      Admit that there were demonstrations in Tallahassee and other cities;

denied that all demonstrations were peaceful. Attorney General Moody is without

sufficient information to admit or deny the remaining allegations.

      48.      Attorney General Moody does not possess sufficient information to

admit or deny the allegations in this paragraph.

      49.      Attorney General Moody does not have sufficient information to

admit or deny the allegations regarding Plaintiffs’ subjective fears. The remaining

allegations are denied.

      50.      Attorney General Moody is without sufficient knowledge as to the

allegations.


                                          7
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 8 of 29




      51.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations.

      52.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations.

      53.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations.

      54.    Denied.

      II. GOVERNOR DESANTIS PROPOSED LEGISLATION IN
      SEPTEMBER 2020 IN DIRECT RESPONSE TO RACIAL JUSTICE
      PROTESTS.

      55.    The statements of Governor DeSantis and other government officials

about the Act speak for themselves. The remaining allegations are denied.

      56.    Admit that Governor DeSantis held a press conference on September

21, 2020, discussing the Act. His statements speak for themselves and Plaintiffs’

characterization of those statements is denied. Any remaining allegations are

denied.

      57.    Any statements made by Governor DeSantis speak for themselves and

Plaintiffs’ characterization of those statements is denied. Any remaining

allegations are denied.




                                        8
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 9 of 29




      58.    Any statements made by Governor DeSantis speak for themselves and

Plaintiffs’ characterization of those statements is denied. Any remaining

allegations are denied.

      59.    Any statements made by Governor DeSantis speak for themselves

and Plaintiffs’ characterization of those statements is denied. Any remaining

allegations are denied.

      60.    Any statements made by Governor DeSantis speak for themselves and

Plaintiffs’ characterization of those statements is denied. Any remaining

allegations are denied.

      61.    Any statements made by Governor DeSantis, Wilton Simpson, and

Chris Sprowls speaks for themselves and Plaintiffs’ characterization of those

statements is denied. Any remaining allegations are denied.

      62.    Denied.

      63.    Any statements made by Colonel Holmes speak for themselves.

Attorney General Moody is without sufficient information to admit or deny the

remaining allegations.

      64.    Admit that Governor DeSantis activated the Florida National Guard

on approximately May 30, 2020.            Attorney General Moody denies the

characterization of law enforcement’s actions. Attorney General Moody is without

sufficient information to admit or deny the remaining allegations.


                                         9
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 10 of 29




      65.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations.

      66.    Attorney General Moody does not possess sufficient information to

admit or deny the allegations.

                       III. KEY PROVISIONS OF THE ACT

      67.    The Act speaks for itself and any allegations contrary to the plain

language, meaning, and context of the referenced sections are denied.

   Section 15: Riots and Inciting a Riot.

      68.    Attorney General Moody is not intervening to provide a defense to

Section 15 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody the Act speaks for itself and any allegations

contrary to the plain language, meaning, and context of the referenced sections are

denied.

      69.    Attorney General Moody is not intervening to provide a defense to

Section 15 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      70.    Attorney General Moody is not intervening to provide a defense to

Section 15 of the Act therefore no response is required. To the extent a response is


                                        10
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 11 of 29




required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      71.    Attorney General Moody is not intervening to provide a defense to

Section 15 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      72.    Attorney General Moody is not intervening to provide a defense to

Section 15 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. This paragraph contains legal conclusions that do not require a

response. Any remaining allegations are denied.

      73.    Attorney General Moody is not intervening to provide a defense to

Section 15 of the Act therefore no response is required. To the extent a response is

required, this paragraph contains legal conclusions that do not require a response.

Any remaining allegations are denied.

      74.    Attorney General Moody is not intervening to provide a defense to

Section 15 of the Act therefore no response is required. To the extent a response is


                                        11
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 12 of 29




required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. Any remaining allegations are denied.

      Section 2: Obstruction of Public Streets, Highways, and Roads

      75.    The Act speaks for itself and any allegations contrary to the plain

language, meaning, and context of the referenced sections are denied. Otherwise,

denied.

      76.    The Act speaks for itself and any allegations contrary to the plain

language, meaning, and context of the referenced sections are denied. Otherwise,

denied.

      77.    Attorney General Moody does not have sufficient information to

admit of deny the allegations regarding Plaintiffs’ subjective fears. Otherwise,

denied.

Section 16: Breach of the Peace:

      78.    Attorney General Moody is not intervening to provide a defense to

Section 16 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.




                                        12
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 13 of 29




      79.    Attorney General Moody is not intervening to provide a defense to

Section 16 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. Any remaining allegation is denied.

      80.    Attorney General Moody is not intervening to provide a defense to

Section 16 of the Act therefore no response is required. To the extent a response is

required, this paragraph contains legal conclusions that do not require a response.

Any remaining allegations are denied.

Section 8: Mob Intimidation

      81.    Attorney General Moody is not intervening to provide a defense to

Section 8 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      82.    Attorney General Moody is not intervening to provide a defense to

Section 8 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.


                                        13
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 14 of 29




      83.    Attorney General Moody is not intervening to provide a defense to

Section 8 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      84.    Attorney General Moody is not intervening to provide a defense to

Section 8 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      85.    Attorney General Moody is not intervening to provide a defense to

Section 8 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states any statements by Governor DeSantis

speak for themselves and Plaintiffs’ characterization of those statements is denied.

      86.    Attorney General Moody is not intervening to provide a defense to

Section 8 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states this paragraph contains a legal conclusion

to which a response is not required. Any remaining allegations are denied.




                                         14
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 15 of 29




Section 14: Cyber Intimidation by Publication.

      87.    Attorney General Moody is not intervening to provide a defense to

Section 14 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      88.    Attorney General Moody is not intervening to provide a defense to

Section 14 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states this paragraph contains legal conclusions

for which no response is required. Any remaining allegation is denied.

      89.    Attorney General Moody is not intervening to provide a defense to

Section 14 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states this paragraph contains legal conclusions

for which no response is required. Any remaining allegation is denied.

Section 18: Affirmative Defense in Civil Action.

      90.    Attorney General Moody is not intervening to provide a defense to

Section 18 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.


                                        15
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 16 of 29




      91.    Attorney General Moody is not intervening to provide a defense to

Section 18 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

Section 1: Appeal of Municipal Law Enforcement Agency Budget.

      92.    Attorney General Moody is not intervening to provide a defense to

Section 1 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      93.    Attorney General Moody is not intervening to provide a defense to

Section 1 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      94.    Attorney General Moody is not intervening to provide a defense to

Section 14 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any




                                        16
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 17 of 29




allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

Section 3: Waiver of Sovereign Immunity.

      95.    Attorney General Moody is not intervening to provide a defense to

Section 3 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      96.    Attorney General Moody is not intervening to provide a defense to

Section 3 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied.

      97.    Attorney General Moody is not intervening to provide a defense to

Section 3 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. Any remaining allegations are denied.

      98.    Attorney General Moody is not intervening to provide a defense to

Section 3 of the Act therefore no response is required. To the extent a response is


                                        17
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 18 of 29




required, Attorney General Moody states the Act speaks for itself and any

allegations contrary to the plain language, meaning, and context of the referenced

sections are denied. This paragraph contains legal conclusion to which no response

is required. Any remaining allegations are denied.

      99.    Attorney General Moody is not intervening to provide a defense to

Section 3 of the Act therefore no response is required. To the extent a response is

required, Attorney General Moody states this paragraph contains legal conclusion

to which no response is required. Any remaining allegations are denied.

IV. THE FLORIDA LEGISLATURE WAS MOTIVATED, AT LEAST IN
PART, BY A RACIALY DISCRIMINATORY PURPOSE AND WAS
AWARE OF THE LIKELY DISCRIMINATORY IMPACT OF THE ACT.

      100. Attorney General Moody does not have sufficient information to

admit or deny this request.

      101. The Act’s legislative history and public statements by state legislators

and community members speaks for themselves. This paragraph contains legal

conclusions that do not require a response.

      102. Attorney General Moody is without sufficient information to admit or

deny the allegations.

      103. The Act’s legislative history and public statements by community

members speaks for themselves. Otherwise, denied.




                                        18
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 19 of 29




      104. Attorney General Moody is without sufficient information to admit or

deny the allegations.

      105. Attorney General Moody is without sufficient information to admit or

deny the allegations.

      106. The Act’s legislative history and public statements by state legislators

speaks for themselves. Any remaining allegations are denied.

      107. The Act’s legislative history speaks for itself. Any remaining

allegations are denied.

V. EXISTING FLORIDA LAW ALREADY IN EFFECT PRIOR TO HB 1
ALREADY PROSCRIBES THE UNLAWFUL ACTIONS OUTLAWED IN
THE ACT.

      108.     Attorney General Moody is without sufficient information to admit or

deny the allegations.

      109. The Florida Statutes speaks for themselves and any allegations

contrary to the plain language, meaning, and context of the referenced statutes are

denied.

      110. The Florida law speaks for themselves and any allegations contrary to

the plain language, meaning, and context of the referenced statutes are denied.

      111. Any statements by Andrew Warren speak for themselves. Attorney

General Moody is without sufficient information to admit or deny the remaining

allegations.


                                         19
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 20 of 29




      112. Any statements by David Holmes speak for themselves. Any

remaining allegations are denied.

VI. THE UNUSUAL EVENTS LEADING UP TO THE HURRIED
CONSIDERATION AND PASSAGE OF THE ACT

      113. The Act’s legislative history speaks for itself and the characterization

of that history is denied. This paragraph contains legal conclusions that do not

require a response.

      114. The Act’s legislative history speaks for itself.

      115. The Act’s legislative history speaks for itself and the characterization

of that history is denied. This paragraph contains legal conclusions that do not

require a response.

      116. The Act’s legislative history speaks for itself and this characterization

of that history is denied. This paragraph contains legal conclusions that do not

require a response.

      117. The Act’s legislative history speaks for itself and this characterization

of that history is denied. This paragraph contains legal conclusions that do not

require a response.

      118. The Act’s legislative history speaks for itself and this characterization

of that history is denied. This paragraph contains legal conclusions that do not

require a response.



                                        20
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 21 of 29




       119. The Act’s legislative history speaks for itself and this characterization

of that history is denied. This paragraph contains legal conclusions that do not

require a response.

       120. Any statements by Governor DeSantis speak for themselves and

Plaintiffs’ characterization of those statements is denied.

                              CLAIMS FOR RELIEF

  COUNT 1 – VIOLATION OF THE EQUAL PROTECTION CLAUSE OF
    THE FOURTEENTH AMENDMENT TO THE UNITED STATES
   CONSTITUTION (42 U.S.C. § 1983) RACIALLY DISCRIMINATORY
                            PURPOSE

       121. Attorney General Moody re-alleges her responses to paragraphs 1-120

as if fully stated herein.

       122. The Constitution speaks for itself.

       123. This paragraph contains a legal conclusion for which a response is not

required.

       124. This paragraph contains a legal conclusion for which a response is not

required.

       125. This paragraph contains a legal conclusion for which a response is not

required.

       126. This paragraph contains a legal conclusion for which a response is not

required.


                                          21
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 22 of 29




       127. This paragraph contains a legal conclusion for which a response is not

required. Otherwise, denied.

       128. This paragraph contains a legal conclusion for which a response is not

required. Otherwise, denied.

       129. This paragraph contains a legal conclusion for which a response is not

required. Otherwise, denied.

       130. This paragraph contains a legal conclusion for which a response is not

required. Otherwise, denied.

       131. This paragraph contains a legal conclusion for which a response is not

required. The AG was dismissed as a Defendant. (ECF 90).

       132. Denied.

       133. Denied.

  COUNT 2 – VIOLATION OF THE EQUAL PROTECTION CLAUSE OF
    THE FOURTEENTH AMENDMENT TO THE UNITED STATES
   CONSTITUTION (42 U.S.C. § 1983) TARGETING RACIAL JUSTICE
                          ADVOCACY

       134. Attorney General Moody re-alleges her responses to paragraphs 1-120

as if fully stated herein.

       135. This paragraph contains a legal conclusion for which a response is not

required.




                                        22
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 23 of 29




      136. This paragraph contains a legal conclusion for which a response is not

required.

      137. Any statements by Governor DeSantis, President Simpson, and

Speaker Sprowls speak for themselves and Plaintiffs’ characterization of those

statements is denied.

      138. The Act’s legislative history speaks for itself and this characterization

of that history is denied. Otherwise, denied.

      139. This paragraph contains a legal conclusion to which a response is not

required. Otherwise, denied.

      140. This paragraph contains a legal conclusion to which a response is not

required. Otherwise, denied.

      141. This paragraph contains a legal conclusion to which a response is not

required. Otherwise, denied.

      142. This paragraph contains a legal conclusion for which a response is not

required. The Attorney General is no longer a Defendant in this action. (ECF 90).

      143. Denied.

      144. Denied.




                                         23
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 24 of 29




     COUNT 3 – VIOLATION OF THE FIRST AMENDMENT TO THE
         UNITED STATES CONSTITUTION (42 U.S.C. § 1983)

       145. Attorney General Moody re-alleges her responses to paragraphs 1-120

as if fully stated herein.

       146. The Constitution speaks for itself.

       147. Denied.

       148. This paragraph contains a legal conclusion to which a response is not

required. Otherwise, denied.

       149. This paragraph contains legal conclusions for which a response is not

required. Otherwise, denied.

       150. Attorney General Moody is not intervening to provide a defense to the

Sections referenced in this paragraph therefore no response is required. To the

extent a response is required, denied.

       151. Attorney General Moody is not intervening to provide a defense to

Section 8 and Plaintiffs’ claims as to Section 8 have been dismissed therefore no

response is required. To the extent a response is required, denied.

       152. Attorney General Moody is not intervening to provide a defense to

Section 8 and Plaintiffs’ claims as to Section 8 have been dismissed therefore no

response is required. To the extent a response is required, denied.

       153. Attorney General Moody is not intervening to provide a defense to

Section 15 therefore no response as to the allegations related to Section 15 is

                                         24
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 25 of 29




required.   To the extent a response is required, denied. The allegations as to

Section 2 are denied.

      154. The Act speaks for itself and any allegations contrary to the plain

language, meaning, and context of the referenced sections are denied. This

paragraph contains legal conclusions for which a response is not required.

Otherwise, denied.

      155. Attorney General Moody is not intervening to provide a defense to

Section 14 and Plaintiffs’ claims as to Section 14 have been dismissed therefore no

response is required. To the extent a response is required, denied.

      156. Attorney General Moody is not intervening to provide a defense to

Section 14 and Plaintiffs’ claims as to Section 14 have been dismissed therefore no

response is required. To the extent a response is required, denied.

      157. Attorney General Moody is not intervening to provide a defense to

Section 14 and Plaintiffs’ claims as to Section 14 have been dismissed therefore no

response is required. To the extent a response is required, denied.

      158. Attorney General Moody is not intervening to provide a defense to

Section 14 and Plaintiffs’ claims as to Section 14 have been dismissed therefore no

response is required. To the extent a response is required, denied.




                                         25
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 26 of 29




       159. Attorney General Moody is not intervening to provide a defense to

Section 14 and Plaintiffs’ claims as to Section 14 have been dismissed therefore no

response is required. To the extent a response is required, denied.

       160. Denied.

       161. This paragraph contains a legal conclusion for which a response is not

required. The Attorney General is no longer a Defendant in this action. (ECF 90)

       162. Denied.

       163. Denied.

   COUNT 4 – VIOLATION OF THE DUE PROCESS CLAUSE OF THE
      FOURTEENTH AMENDMENT TO THE UNITED STATES
                CONSTITUTION (42 U.S.C. § 1983)

       164. Attorney General Moody re-alleges her responses to paragraphs 1-120

as if fully stated herein.

       165. The Constitution speaks for itself.

       166. This paragraph contains a legal conclusion to which a response is not

required.

       167. Denied.

       168. Attorney General Moody is not intervening to provide a defense to

Section 15 therefore no response as to the allegations related to Section 15 is

required. To the extent a response is required, denied.




                                         26
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 27 of 29




      169. Attorney General Moody is not intervening to provide a defense to

Section 15 therefore no response as to the allegations related to Section 15 is

required. To the extent a response is required, denied.

      170. Denied.

      171. Denied.

      172. Denied.

      173. This paragraph contains a legal conclusion for which a response is not

required. The Attorney General is no longer a Defendant in this action. (ECF 90)

      174. Denied.

      175. Denied.

                             PRAYER FOR RELIEF

      To the extent a response is required as to the Prayer for Relief, Attorney

General Moody denies that Plaintiffs are entitled to any relief.

                                    DEFENSES

      Florida Attorney General Ashley Moody states below the affirmative and

other defenses. By stating these defenses, The Attorney General does not assume

the burden of proof on any issue, fact, or element of a claim as to which applicable

law places the burden on the plaintiffs. In addition, the department specifically and

expressly reserves the right to amend these defenses, or to add additional defenses,




                                         27
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 28 of 29




based upon legal theories, facts, or circumstances that may be discovered and/or

further legal analysis of plaintiffs’ positions in this litigation.

       1.     The Complaint fails to state a claim upon which relief can be granted

as to Section 2 of the Act.

       2.     The Court lacks subject matter jurisdiction to consider Plaintiffs’

claims as to Section 2 for lack of organizational and associational standing. As to

both organizational and associational standing, Plaintiffs fail to meet the injury-in-

fact, traceability and redressability prongs of the standing analysis. The action is

further not ripe for review.

       3.     Under the Pullman Abstention doctrine, the court should abstain from

deciding the claims as to Section 2 until Florida courts have interpreted the Act.

Railroad Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).

                                   Respectfully submitted,

                                   ASHLEY MOODY
                                   ATTORNEY GENERAL

                                   /s/ Anita J. Patel
                                   Anita J. Patel (FBN 0070214)
                                   Senior Assistant Attorney General
                                   Anita.Patel@myfloridalegal.com
                                   ComplexLitigation.eservice@myfloridalegal.com
                                   Karen Brodeen (FBN 512771)
                                   Special Counsel
                                   Karen.Brodeen@myfloridalegal.com
                                   Office of the Attorney General
                                   PL-01 The Capitol

                                            28
   Case 4:21-cv-00191-MW-MAF Document 140-1 Filed 09/15/21 Page 29 of 29




                                 Tallahassee, FL 32399-1050
                                 850-414-3300


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 15th day of September 2021 a copy of

this document was filed electronically through the CM/ECF system and furnished

by email to all counsel of record.

                                 /s/ Anita J. Patel
                                 Anita J. Patel




                                          29
